        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                Plaintiff,                        Criminal No. 14-106

 v.

 MAURICE DEMERY,

                Defendant.



                                           OPINION

CONTI, Senior District Judge.

       I.      Introduction

       Pending before the court is a “motion to reduce sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i)” (ECF No. 740) by defendant Maurice Demery (“Demery”). Demery seeks

release under 18 U.S.C. § 3582(c)(1)(A), which known as the “compassionate release” provision

of the statute. United States v. Handerhan, 789 F. App'x 924, 925 (3d Cir. 2019) (per curiam).

Demery argues that he is entitled to compassionate release because his obesity and the outbreak of

COVID-19 at Federal Correctional Institution Morgantown where he is incarcerated represent

extraordinary and compelling reasons and the factors set forth in 18 U.S.C. § 3553(a) warrant his

immediate release. (ECF Nos. 740, 745.) The government concedes that Demery satisfied his

burden to show that extraordinary and compelling reasons exist for his compassionate release but

argues the § 3553(a) factors show that the original 7-year term of imprisonment imposed upon

Demery remains the appropriate sentence in this case. (ECF No. 742.)
         Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 2 of 18




        For the reasons set forth in this opinion, the court finds that compassionate release is

appropriate, and Demery shall be released from imprisonment. Demery, who is 44 years old,

satisfied his burden to show that extraordinary and compelling reasons exist in this case, i.e., his

obesity coupled with his prediabetes and the outbreak of COVID-19 at FCI Morgantown, and the

§ 3553(a) factors warrant his compassionate release. The court will, therefore, grant Demery’s

motion for a reduced sentence and modify his sentence to a term of imprisonment of time served

and a term of supervised release of 5 years, with a condition added to his term of supervised release

that for the first 11-months of the term of supervised release he will be subject to home detention

with electronic monitoring at the discretion of the probation officer. All conditions of supervised

release previously imposed upon Demery on September 6, 2017, shall remain in full force and

effect. Demery shall be forthwith released from the custody of the Federal Bureau of Prisons

(“BOP”) with the understanding that if he receives a positive COVID-19 rapid test result, the court

will be notified prior to his release.

        II.     Procedural History

        On May 10, 2017, Demery pleaded guilty to a lesser included offense at count 1 of the

second superseding indictment, i.e., conspiracy to distribute and possess with intent to distribute

100 grams or more of heroin, a Schedule I controlled substance, from December 2013 to April

2014, in violation of 21 U.S.C. § 846. (ECF No. 529.) Demery entered into a binding plea

agreement in accordance with Federal Rule Criminal Procedure 11(c)(1)(C), pursuant to which he

agreed that the appropriate sentence in this case was a term of imprisonment of 84 months and a

term of supervised release of 4 years (48 months). On September 6, 2017, this court, after

consideration of the factors set forth in 18 U.S.C. § 3553(a), accepted the binding plea agreement

and imposed upon Demery the sentence agreed upon by the parties, i.e., a term of imprisonment

of 84 months and a term of supervised release of 4 years (48 months). (ECF No. 567.)
                                                 2
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 3 of 18




       On October 15, 2020, Demery filed the pending motion for reduced sentence. (ECF No.

740.) On November 3, 2020, the government filed a response in opposition to Demery’s motion.

(ECF No. 742.) On December 2, 2020, Demery filed a supplement to his motion in which he

explained that the active cases of COVID-19 among the inmates at FCI Morgantown increased

from the 9 he reported to the court in his motion on October 15, 2020, to 30 as of the date of the

supplement. (ECF No. 745.) On December 3, 2020, the court issued an order scheduling a hearing

on Demery’s motion for reduced sentence and ordering, among other things, Demery to present

evidence in support of his motion. (ECF No. 746.)

       On December 16, 2020, an evidentiary hearing 1 was held on Demery’s motion. 2 (Hearing

Transcript (“H.T.”) 12/16/2020.) Demery presented the expert testimony of Dr. Amesh Adalja

(“Adalja”), an expert in the fields of infectious disease, critical care and the COVID-19 pandemic,

and entered into evidence Adalja’s curriculum vitae (Def. Ex. A) and report with respect to this

case (Def. Ex. B). (H.T. 12/16/2020 at 11-19.) Demery also presented the testimony of his fiancé,

Antoinette Adams (“Adams”), with whom he intended to live upon his release from imprisonment.

(Id. at 22-29.) The government entered into evidence a computation of Demery’s prison time

(Gov’t Ex. 1) by the BOP. (H.T. 12/16/2020 at 44-45.) The government made a proffer with respect

to the testimony an official from the BOP would give if he or she was available to testify at the

hearing about the COVID-19 mitigation efforts by the BOP and FCI Morgantown. (Id. at 30-31.)

Demery’s counsel did not object to the proffer. (Id. at 32.) As set forth in its briefing, the



1
       The Honorable Mark R. Hornak presided over the evidentiary hearing, pursuant to Federal
Rule of Criminal Procedure 25(b). (H.T. 12/16/2020 at 2-3.)
2
        The court found at the evidentiary hearing that Demery knowingly and voluntarily waived
any right he had to appear in person at the evidentiary hearing and knowingly and voluntarily
agreed to appear at the hearing via telephone from FCI Morgantown, which did not have the ability
to provide for Demery’s appearance via video. (H.T. 12/16/2020 at 4-10.)
                                                3
         Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 4 of 18




government conceded that Demery’s obesity constituted an extraordinary and compelling reason

as contemplated by 18 U.SC. § 3582(c)(1)(A). The parties disagreed, however, about whether the

factors set forth in 18 U.S.C. § 3553(a) warranted Demery’s immediate release. The court ordered

an expedited copy of the transcript and took the matter under advisement for the undersigned judge

to decide.

       On December 22, 2020, the undersigned judge held a hearing at which Adams presented

additional testimony and the court discussed Demery’s release plans with Demery, Adams, the

counsel, his case manager from FCI Morgantown, and the probation office.

       The motion for reduced sentence having been fully briefed and subject of an evidentiary

hearing is now ripe for disposition.

       III.    Discussion

               A. Applicable Law

       Demery seeks compassionate release from imprisonment. A district court, however, has

only limited authority to “modify a term of imprisonment once it has been imposed.” 18 U.S.C. §

3582(c); United States v. Savani, 733 F.3d 56, 60 (3d Cir. 2013). The Third Circuit Court of

Appeals has recognized that Congress enacted exceptions to this “general rule of finality” in 18

U.S.C. § 3582(c)(1). United States v. Easter, 975 F.3d 318, 323 (3d Cir. 2020) (explaining that

“[s]entence modifications under § 3582(c) constitute ‘exception[s] to the general rule of finality’

of sentences”) (quoting Dillon v. United States, 560 U.S. 817, 824 (2010)).

       Section 3582(c)(1)(A) provides:

       (c) Modification of an imposed term of imprisonment.--The court may not
       modify a term of imprisonment once it has been imposed except that—

               (1) in any case--

                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                                                4
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 5 of 18




                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant's behalf or the lapse of
                       30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that--

                              (i) extraordinary and compelling reasons warrant such a
                              reduction; or

                              (ii) the defendant is at least 70 years of age, has served at
                              least 30 years in prison, pursuant to a sentence imposed
                              under section 3559(c), for the offense or offenses for which
                              the defendant is currently imprisoned, and a determination
                              has been made by the Director of the Bureau of Prisons that
                              the defendant is not a danger to the safety of any other person
                              or the community, as provided under section 3142(g);

                              and that such a reduction is consistent with applicable policy
                              statements issued by the Sentencing Commission….

18 U.S.C. § 3582(c)(1)(A). The foregoing statutory provision sets forth a three-part analysis for

district courts to utilize to resolve a motion for compassionate release. The Third Circuit Court of

Appeals has instructed that pursuant to § 3582(c)(1)(A), “a district court ‘may reduce [a federal

inmate’s] term of imprisonment’ and ‘impose a term of probation or supervised release … if it

finds that … extraordinary and compelling reasons warrant such a reduction.’” United States v.

Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). “[B]efore

granting compassionate release,” however, “a district court must ‘consider[] the factors set forth

in [18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id. (quoting 18 U.S.C. §

3582(c)(1)(A)). The court must also consider whether a sentence reduction is consistent with

applicable policy statements issued by the Sentencing Commission, 18 U.S.C. § 3582(c)(1)(A).

United States v. Doe, No. 20-2650, 2020 WL 6328203, at *1, n.2 (3d Cir. Oct. 29, 2020).



                                                 5
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 6 of 18




       Based upon the foregoing, to grant Demery compassionate release under § 3582(c)(1)(A),

the court must analyze whether: (1) extraordinary and compelling reasons exist for his release; (2)

compassionate release is warranted in consideration of the § 3553(a) factors; 3 and (3)

compassionate release is consistent with applicable policy statements issued by the Sentencing

Commission.

       Demery bears the burden of proof by a preponderance of the evidence to show that he is

entitled to compassionate release. United States v. Smith, No. CR 9-187, 2020 WL 4047485, at *2

(W.D. Pa. July 20, 2020) (citing United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*16 (E.D. Pa. July 6, 2020)). Courts have held that to satisfy this burden, a movant must produce

evidence to the court. See e.g., United States v. Matthews, Crim. Action No. 09-612-1, 2020 WL

5217132, at *6 (E.D. Pa. Sept. 1, 2020); United States v. Brunetti, Crim. Action No. 2020 WL

4516541, at *6 (E.D. Pa. July 31, 2020); United States v. Richardson, Crim. No. 18-507, 2020 WL

2200853, at *2 (E.D.N.C. May 6, 2020).

               A. Extraordinary and Compelling Reasons


 3
       The factors set forth in 18 U.S.C. § 3553(a) are:
           − the nature and circumstances of the offense and the history and characteristics
             of the defendant, § 3553(a)(1);
           − the need for the sentence imposed to afford adequate deterrence to criminal
             conduct, protect the public from further crimes of the defendant, and provide the
             defendant with needed educational or vocational training, medical care, or other
             correctional treatment in the most effective manner, § 3553(a)(2)(B)-(D);
           − the sentencing range established by the Sentencing Commission, § 3553(a)(4);
           − any pertinent policy statement issued by the Sentencing Commission, §
             3553(a)(5);
           − the need to avoid unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar conduct, § 3553(a)(6); and
           − the need to provide restitution to any victims of the offense, § 3553(a)(7).

                                                6
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 7 of 18




       Prior to the enactment of the First Step Act on December 21, 2018, § 3582(c)(1)(A)

provided that only the Director of the Bureau of Prisons (“BOP”) could file a motion for a sentence

reduction under § 3582(c)(1)(A)(i). Ray v. Finley, No. 3:19-CV-0988, 2019 WL 5569616, at *3

(M.D. Pa. Oct. 29, 2019). The First Step Act amended § 3582(c)(1)(A), which now provides that

“a motion for reduction in sentence may be filed by either the Director of the BOP or a federal

inmate” after the federal inmate exhausts administrative remedies. 4 Id.

       “Congress did not define ‘extraordinary and compelling reasons’ except to provide

‘rehabilitation…alone’ does not suffice.” Adeyemi, 2020 WL 3642478, at *7 (quoting 28 U.S.C.

§ 994(t)). The Third Circuit Court of Appeals has explained that “compelling and extraordinary”

reasons for the reduction of a sentence are “defined by the commentary to policy statement

U.S.S.G. § 1B1.13.” Handerhan, 789 F. App'x at 925 (citing United States v. Barberena, 694 F.3d

514, 521 n.10 (3d Cir. 2012)). “That commentary currently lists four categories of such reasons:

(1) the defendant’s medical condition; (2) the defendant’s age; (3) the defendant’s family

circumstances; and (4) ‘other reasons’ as determined by the Director of the Bureau of Prisons.” Id.

(quoting U.S.S.G. § 1B1.13 cmt. n.1.). The court in Adeyemi explained the first three categories

as follows:

               The first category includes incarcerated persons suffering from terminal
       illnesses, such as metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-
       stage organ disease, and advanced dementia, or those suffering from medical
       conditions, impairments, or deteriorations due to age that “substantially diminishes
       the ability of the defendant to provide self-care within the environment of a
       correctional facility and from which he or she is not expected to recover.”…The
       second category includes incarcerated persons who are at least sixty-five years old,
       experience a serious deterioration in physical or mental health because of the aging
       process; and have served at least ten years or seventy-five percent of their term of
       imprisonment, whichever is less….The third extraordinary and compelling reason
       may arise where the primary caregiver of the incarcerated person's minor child or


4
      The government concedes that Demery exhausted his administrative remedies within the
BOP before filing his motion for reduced sentence with this court. (H.T. 12/16/2020 at 9.)
                                                 7
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 8 of 18




       children died or became incapacitated or where the incarcerated person's spouse
       became incapacitated and he is the only available caregiver for the spouse.

Adeyemi, 2020 WL 3642478, at *7 (citing U.S.S.G. § 1B1.13 cmt. n.1(A)-(C)).

       The court of appeals in Handerhan explained that “[t]he Sentencing Commission has not

yet amended § 1B1.13 or its commentary to account for the First Step Act…[and] the District

Courts are divided on whether and how to apply the catch-all ‘other reasons’ category and its

reference to determinations made by the Director.” Handerhan, 789 F. App’x. at 925 n.1 (citing

United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, at *2 (D. Me. July 11, 2019)).

While U.S.S.G. § 1B1.13 was not updated to reflect the First Step Act amendments, the

Commission’s policy statement “does not constrain a court’s independent assessment about

whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under §

3582(c)(1)(A).” United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL 2781585, at *6-7

(W.D. Pa. May 29, 2020) (holding the court has authority to independently assess whether there

are “extraordinary and compelling reasons” to reduce a defendant’s sentence). 5

       “The starting point in discerning congressional intent is the existing statutory text[.]” Lamie

v. U.S. Tr., 540 U.S. 526, 534 (2004). “Extraordinary and compelling” is not defined by statute,

and, therefore, the court must give the terms their “‘ordinary meaning.’” United States v. Diallo,



5
        This conclusion is shared by a “vast majority” of courts that considered “whether courts
may independently evaluate extraordinary and compelling reasons to reduce sentences” under the
catchall provision of U.S.S.G. § 1B1.13. Adeyemi, 2020 WL 3642478, at *10 (collecting
decisions); United States v. Andrews, Crim. Action No. 05-280-02, 2020 WL 4812626, at *3 (E.D.
Pa. Aug. 19, 2020) (finding that district courts “overwhelmingly conclude that a court can make
an independent determination of what constitutes extraordinary and compelling reasons”). For
example, the court in Adeyemi explained that the directive in U.S.S.G. § 1B1.13 that the Director
of the BOP determines whether “other reasons” exist for the compassionate release of a defendant
is not authoritative because it contradicts with the plain language of 18 U.S.C. § 3582(c)(1)(A),
which requires the court to find extraordinary and compelling reasons for a defendant’s release.
Adeyemi, 2020 WL 3642478, at *14-15 (citing United States v. LaBonte, 520 U.S. 751, 764
(1997); Stinson v. United States, 508 U.S. 36, 37 (1993)).
                                                 8
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 9 of 18




575 F.3d 252, 256 (3d Cir. 2009) (quoting Moskal v. United States, 498 U.S. 103, 108 (1990)).

The court in Somerville explained:

       The word “extraordinary” is commonly understood to mean “going beyond what is
       usual, regular, or customary,” or “exceptional to a very marked extent.”
       Extraordinary, Merriam-Webster Dictionary (2020); see also Extraordinary,
       Black's Law Dictionary (11th ed. 2019) (“Beyond what is usual, customary,
       regular, or common.”).

       The word “compelling” means “forceful,” “demanding attention,” or “convincing.”
       Compelling, Merriam-Webster Dictionary (2020); see also Compelling Need,
       Black's Law Dictionary (11th ed. 2019) (“A need so great that irreparable harm or
       injustice would result if it is not met.”).

       Thus, at a minimum, § 3582(c)(1)(A)(i) requires a justification for release that is
       both unusual (i.e., unique to the inmate, and beyond the ordinary hardship of prison)
       and significant (i.e., serious enough to make release appropriate).

Somerville, 2020 WL 2781585, at *7.

       The court in Somerville considered decisions from federal courts across the United States

in which incarcerated defendants sought compassionate release in light of the COVID-19

pandemic and established a two-part analysis for courts to use to determine whether the COVID-

19 pandemic represents extraordinary and compelling reasons for a defendant’s release. Id. at *4.

The court explained:

           While the Third Circuit has not articulated a definitive standard to be applied to
           § 3582(c) motions in this context, it has observed generally that the mere
           “existence of some health risk to every federal prisoner as the result of this
           global pandemic does not, without more, provide the sole basis for granting
           release to each and every prisoner[.]” United States v. Roeder, 807 Fed.Appx.
           157, 161 n.16 (3d Cir. 2020). From that, the Court infers that a prisoner seeking
           release due to COVID-19 must at least show: (1) a sufficiently serious medical
           condition, or advanced age, placing the prisoner at a uniquely high risk of grave
           illness or death if infected by COVID-19; and (2) an actual, non-speculative
           risk of exposure to COVID-19 in the facility where the prisoner is held.

Id. (emphasis added). The court’s reasoning in Somerville is sound, and, therefore, the court will

apply the two-part test to Demery’s case to determine whether he set forth extraordinary and



                                                 9
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 10 of 18




compelling reasons for his release based upon his obesity and the COVID-19 conditions at FCI

Morgantown.

       Demery argues that his obesity places him at a uniquely high risk of grave illness if he

contracts COVID-19, (ECF No. 740 at 5-6), a point that the government does not contest, (ECF

No. 742 at 6). Demery offered evidence to show that his “body mass index” is 36.9, (ECF No.

740-6 at 1), which is considered obese, (H.T. 12/16/2020 at 15). Adalja explained that “[p]eople

with obesity, everything being equal, have a much higher chance of having a severe case of

COVID-19 than someone who is not obese.” (H.T. 12/16/2020 at 15.) The Centers for Disease

Control and Prevention (the “CDC”) recognizes that being obese places adults “at increased risk

of severe illness from the virus that causes COVID-19.” CENTERS FOR DISEASE CONTROL AND

PREVENTION, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited December 21,

2020); United States v. Butler, No. CR 10-612, 2020 WL 5369753, at *2 (E.D. Pa. Sept. 8, 2020)

(“Butler's obesity alone puts him at risk of serious illness should he contract COVID-19.”). This

court has recognized that “[a] person with a BMI of 48 (i.e., morbidly obese)…would pose greater

concern than a person with a BMI of 31 (i.e., slightly obese).” United States v. Grasha, No. CR

18-325, 2020 WL 5747829, at *4 (W.D. Pa. Sept. 24, 2020).

       Demery also points to his prediabetes and possible sleep apnea 6 as medical conditions

that increase his risk of grave illness if he contracts COVID-19. Adalja testified as follows with

respect to Demery’s prediabetes:

               Prediabetes and diabetes are both metabolic conditions that decrease your
       ability to fight off any kind of infection. Many times with people with these

6
         Adalja explained that Demery is undergoing an evaluation for sleep apnea, but Demery has
not received a diagnosis of sleep apnea. (H.T. 12/16/2020 at 20.) Because at this time Demery is
not diagnosed with sleep apnea, the court cannot consider that matter to increase his risk of grave
illness if he contracts COVID-19.
                                                10
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 11 of 18




       conditions, you find much more severe manifestations of the disease, higher rates
       of hospitalization.

              That's been seen during this pandemic specifically with diabetes, but he is
       on a spectrum to develop diabetes, and although he doesn't bear the full diagnosis
       of diabetes, prediabetes is concerning enough that I would be much more worried
       about a severe case occurring in him.

(H.T. 12/16/2020 at 16.)

       Based upon the foregoing, including the government’s concession that Demery’s obesity

constitutes an extraordinary and compelling reason for his compassionate release, the court finds

that Demery satisfied his burden to show that it is more likely than not that Demery is at a

uniquely high risk to suffer grave illness or death if he contracts COVID-19.

       Demery must also show that there exists an actual, non-speculative risk of exposure to

COVID-19 at FCI Morgantown. The BOP reports that FCI Morgantown houses approximately

464 inmates. Federal Bureau of Prisons, FCI Morgantown,

https://www.bop.gov/locations/institutions/mrg/ (last visited on December 22, 2020). As of the

date of this opinion, the BOP reports that 63 inmates and 5 staff members are currently infected

with COVID-19 at FCI Morgantown. 7 FEDERAL BUREAU OF PRISONS, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited December 22, 2020). Sixty-seven other inmates

have recovered from the virus. Thus, 130 inmates were or currently are infected with COVID-19

at FCI Morgantown. (Id.) 8


7
        Thus, as of the date of this opinion, approximately 13.5% of the inmates at FCI
Morgantown are infected with COVID-19. The numbers at FCI Morgantown are everchanging.
As of December 16, 2020 (the date of the hearing in this case) and until at least December 18,
2020, the BOP reported that 125 inmates and two staff members were infected with COVID-19
at FCI Morgantown. FEDERAL BUREAU OF PRISONS, COVID-19 Coronavirus,
https://www.bop.gov/coronavirus/ (last visited December 18, 2020); (H.T. 12/16/2020 at 31, 33-
34.)
8
       According to the BOP, no inmates or staff have died from COVID-19 at FCI Morgantown.
Federal Bureau of Prisons, FCI Morgantown, https://www.bop.gov/locations/institutions/mrg/
                                                11
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 12 of 18




       The government offered the following proffer about the COVID-19 mitigation efforts at

FCI Morgantown to which Demery did not object:

               A moratorium was approved on December 3, 2020. The moratorium ceases
       incoming and outgoing inmate movement until December 23rd of 2020. Visitation
       for the inmate population has been suspended until further notice. Inmate
       movement within the institution has been suspended, and staff have been reassigned
       to alternate areas of the institution to reduce cross contamination when possible.

              The safety department at FCI Morgantown continues to distribute cleaning
       supplies throughout the institution as needed. These include but are not limited to
       cleaning chemicals, spray bottles, cleaning rags and applicators and equipment
       necessary to perform cleaning tasks. As of December 9, 2020, one inmate was
       symptomatic and all others were asymptomatic.

(H.T. 12/16/2020 at 31.) Despite this proffer, Adalja testified that because of the congregate

nature of incarceration, prisons “have been hit fairly hard” by COVID-19 because it is “much

harder” to use mitigation efforts like social distancing in those settings. (H.T. 12/16/2020 at 17,

20.) In light of the high percentage of inmates at FCI Morgantown that have contracted COVID-

19 despite the prison’s mitigation efforts, the court concludes that the risk that there is an actual,

non-speculative risk that Demery will become infected with COVID-19 while incarcerated at

FCI Morgantown.

       Based upon the foregoing, Demery satisfied his burden to show that he is at a uniquely

high risk of suffering grave illness or death if he contracts COVID-19 and there exists an actual,

non-speculative risk that he will contract the disease while incarcerated at FCI Morgantown.

               B. Factors set forth in 18 U.S.C. § 3553(a)

       Having found that there exist extraordinary and compelling reasons exists for Demery’s

compassionate release from imprisonment, the court must consider the factors set forth in 18

U.S.C. § 3553(a) to determine whether the sentence requested by Demery is the appropriate



(last visited on December 22, 2020).
                                                  12
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 13 of 18




sentence in this case. As discussed above, this court imposed upon Demery the agreed-upon

sentence of a term of imprisonment of 84 months and a term of supervised release of 4 years.

Demery has been incarcerated for approximately 44 months. (Gov’t Ex. 1 at 2.) He has

approximately 17 months remaining on his 7-year sentence, which includes good time he

accrued while incarcerated and a 12-month reduction for participating in the residential drug

treatment program. (Gov’t Ex. 1.) He is scheduled to be released from BOP custody on May 25,

2022. (Gov’t Ex. 1.) He is eligible for home detention in 11 months—November 25, 2021. (Id.)

The court finds that in consideration of the extraordinary and compelling reasons set forth by

Demery and the § 3553(a) factors, the appropriate sentence in this case is a term of imprisonment

of time served (44 months) and a term of supervised release of 5 years, the first 11 months of

which shall be served on home detention with electronic monitoring at the discretion of the

probation officer. All other conditions of supervised release imposed upon Demery on

September 6, 2017 shall remain in full force and effect.

           1. The nature and circumstances of the offense and the history and
              characteristics of the defendant, § 3553(a)(1)

       As this court explained at the time of sentencing, Demery played a role in a large-scale

and extremely dangerous heroin conspiracy. Heroin has devastating effects on the community

and destroys many lives. The parties at the hearing on Demery’s motion for reduced sentence

argued about Demery’s role in the offense. The court finds that Demery’s role in the offense is

appropriately reflected by his plea to a lesser included offense at count one and agreement to a

term of imprisonment above the high-end of the guideline range. 9 Demery did not receive any


9
       Counsel for Demery explained to the court during the evidentiary hearing that if Demery
went to trial and was convicted on the charges contained in the second superseding indictment—
as opposed to accepting a Rule 11(c)(1)(C) plea agreement for the lesser included offense at count
one and agreeing to a term of imprisonment of 84 months—the statutory minimum term of
imprisonment would have been 120 months. (H.T. 12/16/2020 at 54-55.)
                                                13
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 14 of 18




sentencing adjustments for playing an “aggravating” or “mitigating” role in the offense. See

(ECF No. 546 ¶ 29); U.S.S.G. §§ 3B1.1, 3B1.2. As provided for in the presentence investigation

report, Che Hawkins provided heroin to Demery, among others, for distribution, and the amount

of heroin attributable to Demery was more than 700 grams, but less than 1 kilogram. (ECF No.

546 ¶¶ 11-21.)

       With respect to Demery’s history and characteristics, at the time he was originally

sentenced in this case, he had zero criminal history points. He was a semi-professional football

player who gave back to his community via a youth football program that provided, among

other things, training and lunch to 70 children. Demery’s counsel advised the court that Demery

wants to use his experience to help other avoid his “pitfalls[.]” (H.T. 12/16/2020 at 38.)

Demery’s counsel also advised the court that Demery is participating in the residential drug

treatment program at FCI Morgantown, he obtained a welding certificate, and took leather

working classes. (Id. at 39.)

       Demery continues to have the support 10 of his fiancé, Adams, with whom he has been

in a relationship with for 25 years. (H.T. 12/16/2020 at 23.) Demery has gained weight since

his incarceration, is currently obese, has prediabetes, and is being evaluated for sleep apnea.

       Demery’s home plan includes living with Adams and their two children. (Id. at 25-26.)

Adams has a home and is currently employed. (Id. at 27.) Adams testified that there are neither

drugs nor firearms in the home and law enforcement would be permitted to inspect the home



10
       Demery’s counsel also reported during his argument to the court that:

       [Demery] also has very close ties to his mother, Elizabeth Cheatom. He indicates
       that his mother is available to help him with job opportunities upon his release, and
       he has expressed the goal of working with children, spreading his message.

(H.T. 12/16/2020 at 37.)
                                                 14
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 15 of 18




and “check up on” Demery at the home. (Id. at 25.) On cross-examination, Adams testified that

Demery lived with her during the time his criminal activity in this case took place and that she

knew he was dealing in heroin. (Id. at 27.) At the hearing held on December 22, 2020, Adams

testified that she will not tolerate Demery engaging in criminal activity upon his release and

that if he engages in criminal behavior, he will not be welcomed in her home. Adams will

financially provide for Demery until he obtains gainful employment.

       The government noted that pending conviction in this case, Demery’s bond was revoked

after a petition was filed by the probation officer alleging that Demery was untruthful with

respect to his employment and whereabouts. (ECF Nos. 520, 525.) Demery did not contest the

revocation of his bond. (ECF No. 525.) As Demery’s counsel points out, the revocation was not

based upon new criminal activity. (H.T. 12/16/2020 at 52-53.) The court instructed Demery at

the hearing on December 22, 2020, that any violations of the conditions of his supervised release

will be taken very seriously by the court.

           2. The need for the sentence imposed to afford adequate deterrence to
              criminal conduct, protect the public from further crimes of the defendant,
              and provide the defendant with needed educational or vocational training,
              medical care, or other correctional treatment in the most effective manner,
              § 3553(a)(2)(B)-(D)

       The sentence to be imposed, i.e., a term of imprisonment of time served and a term of

supervised release of 5 years, with the first 11 months to be served on home detention with

electronic monitoring at the discretion of the probation officer, is a significant sentence. The

sentence, which includes lengthy terms of imprisonment and supervised release, affords

adequate deterrence to criminal conduct and protects the public from Demery committing

crimes in the future. Demery is participating in the residential drug treatment program while

incarcerated. He will be on supervised release for 5 years, which should provide him time to

obtain alcohol and substance abuse treatment (if needed), secure gainful employment, and lead
                                                15
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 16 of 18




a law-abiding life. The court believes Demery, who stated on the record that he is a changed

person and will live a law-abiding life upon release, will be adequately deterred from engaging

in criminal conduct and enabled to live a law-abiding life.

           3. The sentencing range established by the Sentencing Commission, §
              3553(a)(4).

       The sentencing range for a term of imprisonment applicable to Demery is 60 to 71

months. The term of imprisonment of time served, i.e., 44 months, is below the statutory-

mandated minimum term of imprisonment and guideline range for a term of imprisonment of

60 months. A variance is warranted in this case, however, because Demery is at a uniquely high

risk of suffering grave illness or death if he continues to be incarcerated at FCI Morgantown.

The court will impose a term of supervised release of 5 years, which is at the high-end of the

guideline range for supervised release of 4 years to 5 years. The additional year of supervised

release is warranted by the reduction in his term of incarceration.

           4. Any pertinent policy statement issued by the Sentencing Commission, §
              3553(a)(5)

       Demery does not point to any pertinent policy statements in support of his motion. The

government argues that Demery failed to show that he is not a danger to the community in

accordance with the policy statement set forth in U.S.S.G. § 1B1.13. According to Demery, he

was sanctioned for possession of a cellular telephone while incarcerated on August 9, 2019. (EF

No. 740 at 12.) The court did not receive any other evidence to show that Demery while

incarcerated continued to commit crimes, was violent, or was involved in other nefarious

activity; indeed, Demery is participating in the residential drug treatment program and the

government does not contest that he is eligible to be placed on home detention by the BOP in

11 months. The court, therefore, finds that it is more likely than not that Demery upon release

from imprisonment and while on supervised release for 4 years will not be a danger to the
                                                16
        Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 17 of 18




community.

             5. The need to avoid unwarranted sentence disparities among defendants with
                similar records who have been found guilty of similar conduct, § 3553(a)(6)

       The court does not discern any unwarranted sentencing disparities created by the

sentence requested by Demery because of his obesity and the COVID-19 conditions at FCI

Morgantown.

             6. The need to provide restitution to any victims of the offense, § 3553(a)(7).

       Although there are many victims to large-scale heroin trafficking, the law does not

provide for restitution to those persons. This factor, therefore, is inapplicable in this case.

                C. Conclusion

       Demery satisfied his burden to show that his obesity coupled with his prediabetes and the

COVID-19 conditions at FCI Morgantown constitute extraordinary and compelling reasons for

his compassionate release. The court finds that in light of the § 3553(a) factors discussed above

and because the serious health risks posed to Demery by the conditions at FCI Morgantown

during the COVID-19 pandemic, a term of imprisonment of time served and a term of supervised

release of 5 years, with the first 11 months to be served on home detention with electronic

monitoring at the discretion of the probation officer, is sufficient, but not greater than necessary

to fulfill the purposes of sentencing. The court will, therefore, grant Demery’s motion for

reduced sentence. He shall be forthwith released from the custody of the BOP with the

understanding that if he receives a positive COVID-19 rapid test result, the court will be notified

prior to his release. All conditions of supervised release previously imposed upon Demery on

September 6, 2017 shall remain in full force and effect.

       IV.      Conclusion

       The motion to reduce sentence (ECF No. 740) filed by Demery will be granted.


                                                  17
       Case 2:14-cr-00106-JFC Document 753 Filed 12/22/20 Page 18 of 18




      An appropriate order will be entered.

                                                   BY THE COURT:

Dated: December 22, 2020                           /s/ JOY FLOWERS CONTI
                                                   Joy Flowers Conti
                                                   Senior United States District Court Judge




                                              18
